JOHN R. GIBSON, Circuit Judge,
dissenting.
I dissent. The court errs today in its treatment of the pretext issue, and in concluding there was no genuine issue of material fact as to whether Kurincic committed theft.
Kurincic signed the attendance sheet for the safety meeting and filled out a mechanic’s report for the day showing the figure one-half in a column following the entry “toolbox meeting and safety meeting.” His timecard shows that he punched out at 6:21 a.m. and the meeting commenced at 6:30 a.m. Kurincic stated, both in an affidavit and during deposition, that he had taken a seat in the meeting room, became ill, went to the men’s room and changed clothes, and did not return to the meeting. In response to requests for admissions, Kurincic admitted that his signature was on the sign-up sheet and the *429mechanic’s report, but denied that he requested payment for attending the meeting.
Konopka, the foreman, confirmed that Kurincic had entered the meeting room shortly after 6:00 a.m. and signed the meeting sheet, but that he left before the meeting started. After the meeting concluded, Konopka collected the mechanic’s reports of the employees and saw that Kurincic’s report solicited payment for one-half hour of attendance at the safety meeting. Konopka then obtained Kurincic’s timecard and noticed that Kurincic had punched out at 6:21 a.m. Konopka confronted Kurincic, who insisted that he attended the meeting. When Konopka said he knew Kurincic was not present at the meeting, Kurincic stated that he initially showed up but was forced to depart early, having become ill unexpectedly. Aware that Stein has “a zero-tolerance policy” for employee theft, Konopka spoke to Mark Huscroft, the superintendent, that day.
Huscroft made inquiries of other employees who had attended the meeting and obtained the mechanic’s report and the safety meeting sign-in sheet. Because “Stein, Inc. has zero tolerance for theft or suspected theft of the Company.” (Aff. of Mark Huscroft at 2), Huscroft made an initial decision to terminate Kurincic. Huscroft then told the union steward, Rogers, of his decision. According to Hus-croft, Rogers then said that he had seen “Kurincic walking toward the employee parking lot with a bag in his hand,” having “changed out of his work clothes, before the conclusion of the April 8, 1998 safety meeting.” (Id. at 3.) Huscroft also talked to James Conlon, Vice President and General Counsel of Stein. Conlon stated that Stem’s “rather uniform policy ... is zero tolerance for any instances of employee theft. Accordingly, I approved the termination ____” (Aff. of James Conlon at 2.)
Kurincic testified in his deposition that Huscroft told him the reason for termination was his “stealing half an hour of company time.”1 (Dep. of Alojz Kurincic at 47-M8.)
Our standard of review requires us to consider the facts in the light most favorable to the nonmoving party, Kurincic. So viewed, the evidence here creates genuine issues of material fact as to whether Kurincic committed theft and whether Stein should have concluded that he did so. First, Konopka acknowledged that Kurincic was in the meeting room shortly before the meeting started. Second, Kurincic checked out on the timecard at 6:21. Third, Rogers reported seeing Kurincic leaving the parking lot before the conclusion of the meeting. These facts are all in accord with Kurincic’s explanation that he intended to attend the meeting, only left the meeting because he became ill, and did not intend to “steal” time from his employer. In addition, Stein’s practice of paying no attention to timecards except for audit purposes raises further questions about the legitimacy of Stein’s proffered explanation for its decision to terminate Kurincic. (Aff. of Mark Huscroft at 2.)
I am convinced the facts taken in the light most favorable to Kurincic are insufficient to support Stein’s conclusion that *430there was theft. Theft is defined by law. On the facts presented to Stein’s general counsel, his conclusion that theft occurred was legally unsupportable. Kurincic was never paid for the meeting. There was no taking, or obtaining, or exerting control over property. Moreover, there was evidence before Stein that Kurincic did not intend to skip the meeting when he signed the sheet, but that he was forced to leave because he got sick.
The court today attempts to prop up its decision by stating that “[a]ttempted theft is sufficient grounds for termination under Stein’s policy against employee theft.” Supra p. 8. Vice President and General Counsel Conlon, however, did not give attempted theft as the justification for discharge. Theft, plain and unvarnished, was the conclusion of Konopka, Huscroft, and Conlon, and was the reason Huscroft gave Kurincic for his firing. Ohio Revised Code § 2913.01(k) defining “a theft offense” as including an attempt adds nothing to the analysis, nor does Huscroft’s addition of the term “suspected” theft. Purely and simply, there was no theft. This makes applicable the following statement of Justice O’Connor in Reeves v. Sanderson, 530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000):
In appropriate circumstances, the trier of fact can reasonably infer from the falsity of the explanation that the employer is dissembling to cover up a discriminatory purpose. Such an inference is consistent with the general principle of evidence law that the factfinder is entitled to consider a party’s dishonesty about a material fact as affirmative evidence of guilt. Moreover, once the employer’s justification has been eliminated, discrimination may well be the most likely alternative explanation, especially since the employer is in the best position to put forth the actual reason for its decision.
Id. at 147, 120 S.Ct. 2097 (internal citation and quotation marks omitted).
I also conclude that the court today stretches too far in applying the honest belief rule, as articulated in Smith v. Chrysler, 155 F.3d 799 (6th Cir.1998) (Gil-man, J.). Smith stated that in order for an employer’s proffered reason to be considered “honestly held,” the employer “must be able to establish its reasonable reliance on the particularized facts that were before it at the time the decision was made.” Id. at 807. This does not mean that an employer can shelter itself behind a shoddy investigation or prevent the fact finder from resolving disputed facts. Even if the employer points to particularized facts motivating the decision, the employee has the opportunity to produce “proof to the contrary.” Id. (quoting Pesterfield v. TVA, 941 F.2d 437, 443 (6th Cir.1991)). One kind of proof to the contrary is evidence that the employer’s reasoning or investigation was obviously flawed: “As one court noted in a similar context, ‘if the employer made an error too obvious to be unintentional, perhaps it had an unlawful motive for doing so.’” Id. (quoting Fischbach v. Dist. of Columbia Dept. of Corr., 86 F.3d 1180, 1183 (D.C.Cir.1996)). “When the employee is able to produce sufficient evidence to establish that the employer failed to make a reasonably informed and considered decision before taking its adverse employment action, thereby making its decisional process ‘unworthy of credence.’ then any reliance placed by the employer in such a process cannot be said to be honestly held.” Id. at 807-08.
Here, the general counsel, the superintendent, and the foreman had before them facts that indicated Kurincic did not intend to steal from the company and they had no evidence that he had wrongfully taken *431company money. While the mechanic’s report suggested Kurincic was attempting to get paid for attending the meeting, his timecard, and the testimony of Konopka and Rogers discussed above, supported a contrary conclusion. Kurincic produced evidence that Stein should have known the theft allegation to be unfounded. Whether the proffered reason was the true one or a pretext requires the decision of a fact finder.
The court today holds that all jurors would have to conclude Stein believed Kurincic intended to be paid for the meeting without attending it, swpra p. 8, even though Kurincic denied this to Konopka and offered an innocent explanation for signing the meeting sheet and mechanic’s report. (An innocent explanation, moreover, that was not inconsistent with the objective evidence before Stein when it fired Kurincic.) The court holds that Kurincic’s innocent explanation was of no legal effect because he initially told Konopka he attended the meeting and only after Konopka contradicted this, did Kurincic say he left early because he got sick. This holding is just a credibility judgment about Stein’s credibility judgment, and neither the district court nor we should be making such assessments on summary judgment.
I believe this is an important point because the “honest belief’ rule, if not applied with punctilious care for preserving issues of fact, can make a serious incursion into plaintiffs’ ability to prove discrimination circumstantially. The rule is properly applied where there is no question of fact about what an employer reasonably concluded on the facts before it at the time of decision, even though the facts later appear to be incomplete or wrong. If, for instance, during Stein’s investigation. Kurincic had admitted intent to steal or made no explanation or even stuck to a story that was undeniably false, Stein would be entitled to summary judgment even if Kurincic later explained his actions. But in this case, Kurincic articulated an innocent explanation before Stein made its decision: he came to the meeting but got sick. Whether Stein believed this or not is a question of fact, not of law.
Perhaps Stein had other reasons for Kurincic’s discharge, but theft was the reason given. I would reverse and remand for trial by a fact finder on this issue.

. The Vice President and General Counsel, Conlon, suspected that Kurincic's locker and toolbox may have contained Stein equipment and parts, and he arranged to have it opened, on videotape, in the presence of union officials. Conlon stated that three pumps were in the locker which "appeared to resemble the type of equipment used by Stein” and one of its customers (Aff. of James Conlon at 3), but Kurincic stated that these were his personal property. Stein does not contend that it fired Kurincic because stolen property was found in Kurincic’s locker.